Citation Nr: 1018501	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
hands and feet.

2.  Entitlement to service connection for tinnitus, to 
include whether there was clear and unmistakable error in a 
previous rating decision.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for cervical spine 
arthritis, and if so, whether service connection is 
warranted.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for prostate 
disability, and if so, whether service connection is 
warranted.  

5.  Entitlement to service connection for skin disability.  

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for nervous 
condition.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for chronic 
sinusitis.  

8.  Whether new and material evidence has been received to 
reopen the claim for service connection for angioedema.

9.  Whether new and material evidence has been received to 
reopen the claim for service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
including from September 1964 to June 1977, from September 
1968 to September 1972, and from May 1986 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the claim for tinnitus was initially 
characterized as a claim to reopen service connection for 
tinnitus, however as the Board has found clear and 
unmistakable error in a previous rating decision the claim 
has been recharacterized as service connection for tinnitus, 
to include clear and unmistakable error in a previous rating 
decision.  

The Veteran requested a travel Board hearing in March 2006 
but cancelled that Board hearing in February 2008.  

Issues of service connection for prostate cancer, skin 
disability, nervous condition, sinusitis, angioedema, and 
mitral valve prolapse are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have nerve damage of his hands and 
feet.

2.  At the time of a January 1988 RO rating decision denying 
service connection for tinnitus, the evidence undebatably 
showed that the Veteran had tinnitus that was incurred in 
service in a January 1984 motor vehicle accident.  

3.  The RO denied service connection for neck strain in 
January 1988 and notified the Veteran of its decision in 
February 1988.  He did not appeal.  

4.  The evidence received since the RO's January 1988 
decision which denied the claim for service connection for 
neck strain, which was not previously of record, and which is 
not cumulative or redundant of other evidence of record, 
raises a reasonable possibility of substantiating the claim.

5.  The Veteran's current cervical spine arthritis is 
considered to be a subsequent manifestation of his in-service 
cervical spine arthritis.  

6.  The RO denied service connection for prostatitis in 
January 1988 and notified the Veteran of its decision in 
February 1988.  He did not appeal.  

7.  The evidence received since the RO's January 1988 
decision which denied the claim for service connection for 
prostatitis, which was not previously of record, and which is 
not cumulative or redundant of other evidence of record, 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nerve damage of 
the hands and feet are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The January 1988 RO rating decision denying service 
connection for tinnitus was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2009).  

3.  The January 1988 RO rating decision denying service 
connection for neck strain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

4.  The claim for service connection for cervical spine 
arthritis is reopened based on new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The Veteran's current cervical spine arthritis was 
incurred in peacetime service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303 (2009).  

6.  The January 1988 RO rating decision denying service 
connection for prostatitis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

7.  The claim for service connection for prostate disability 
is reopened based on new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice for the 
nerve damage claim by a letter dated in July 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  While this 
notice was subsequent to the rating decision on appeal, 
because the claim of service connection for nerve damage is 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the Veteran under the holding in Dingess. 

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  A VA examination is not 
necessary because the record does not indicate that the 
current nerve damage may be associated with the Veteran's 
service as there is no credible evidence of recurrent 
symptoms or continuity of symptomatology since service or 
other possible association with service.  For these reasons, 
a VA medical opinion on the question of service connection 
for nerve damage of the hands and feet is not necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

As the claims for service connection for tinnitus and 
cervical spine arthritis are being granted, any VCAA notice 
or assistance problems concerning them are moot.  Adequacy of 
VCAA notice and assistance for the claim for service 
connection for prostate disorder and skin disability is not 
being assessed at this time, as the claims are being remanded 
for further action.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), when there is chronic disease 
shown in service, subsequent manifestations of the same 
chronic disease at any later date are considered to be 
service-connected unless clearly attributable to intercurrent 
causes.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Organic disease of the nervous system, arthritis, or 
malignancy may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Nerve damage

The Veteran has appealed the denial of service connection for 
nerve damage of his hands and feet.  Service treatment 
records and a 1987 VA examination report are silent for 
reference for complaints, treatment, or diagnoses of nerve 
problems of the hands and feet.  Additionally, nerve damage 
of the hands and feet is not currently diagnosed.  In order 
for service connection to be grantable, there must be 
evidence of current disability.  A current disability is a 
cornerstone of a service connection claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In the absence 
of a currently diagnosed disability and a nexus between it 
and service, service connection can not be granted for nerve 
damage of the hands and feet.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Tinnitus

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2009).  

The RO denied service connection for tinnitus in January 
1988.  At the time, there were service treatment records 
showing treatment for tinnitus after a January 1984 motor 
vehicle accident.  The initial emergency room report from 
January 1984 indicates that the Veteran complained of head 
and neck pain and states that he may have hit his head on the 
front mirror.  Later on during service, he was treated for 
neck problems due to the motor vehicle accident, and for 
headaches.  There was a VA examination report from November 
1987 showing complaints by the Veteran of tinnitus since and 
due to whiplash in a car accident three years beforehand, and 
a diagnosis of tinnitus.  The RO denied service connection 
for tinnitus in January 1988 on the basis that there was no 
evidence of head injury, concussion, or acoustic trauma in 
service to connect it to service.  

The issue of service connection for tinnitus has been brought 
to the Board based on an attempt in 2002 to reopen the claim 
and the RO's September 2003 finding that there was not new 
and material evidence to reopen.  However, a review of the 
January 1988 rating decision reveals that it was clearly and 
unmistakably erroneous for failing to grant service 
connection for tinnitus.  The evidence at the time of that 
decision showed a motor vehicle accident in service with 
complaints of head pain and neck trouble, as well as a report 
at the time that the Veteran may have hit his head on the 
front mirror at the time of the accident.  The Board thus 
finds that the RO's January 1988 conclusion that there was no 
evidence of in-service head injury was clearly and 
unmistakably erroneous.  Moreover, tinnitus was treated 
continuously during service after the January 1984 motor 
vehicle accident, and on VA examination in 1988, the Veteran 
reported that he had had it since getting whiplash in a car 
accident three years beforehand.  The facts undebatably 
showed tinnitus incurred in the January 1984 motor vehicle 
accident at the time of the January 1988 rating decision.  
Accordingly, the January 1988 RO rating decision is reversed 
and service connection is granted for tinnitus, as due to the 
January 1984 motor vehicle accident.  38 C.F.R. § 3.105; 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Arthritis

The Veteran claimed service connection for neck strain and 
arthritis in September 1987.  The RO denied service 
connection for neck strain in January 1988.  At the time of 
the January 1988 RO rating decision, arthritis of the 
Veteran's cervical spine was reported in X-ray reports during 
service between March and November 1984, after a January 1984 
motor vehicle accident.  The findings included osteoarthritic 
sharpening along the vertebral margins in August 1984 and 
early degenerative osteoarthritis narrowing of the C-5 and 6 
interspace in November 1984.  Arthritis was not found on VA 
examination in November 1987.  The RO denied the claim in 
January 1988 on the basis that there was no evidence of neck 
pathology shown on the VA examination.  The denial of service 
connection for neck strain is final, see 38 U.S.C.A. § 7105 
and 38 C.F.R. § 20.1103, and the claim for service connection 
for arthritis of the cervical spine was encompassed in that 
denial.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
order to reopen, new and material evidence is required.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

For evidence to be new and material evidence in light of the 
prior denial, it must show current disability and/or a nexus 
between it and service, as it must make up for a prior 
evidentiary deficiency.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the Court held 
that pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), Board has a 
legal duty to consider the new and material issue regardless 
of the RO's actions.  If the Board adjudicates the claim on 
its merits without resolving the new and material evidence 
issue, its actions violate its statutory mandate.  Similarly, 
once the Board finds that there is no new and material 
evidence, it is bound by an express statutory mandate not to 
consider the merits of the case.  Furthermore, the appellant 
is not prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question 
involves the same matter as the RO's merits determination.  

The Board finds that a May 2004 VA medical record showing 
degenerative joint disease of the Veteran's cervical spine is 
new and material, as it shows evidence of current disability 
which was lacking in the January 1988 decision.  Accordingly, 
the claim is reopened.

The Board finds the showing of current cervical spine 
arthritis disability, combined with the prior evidence of 
in-service cervical spine arthritis, sufficient to grant the 
claim for service connection for cervical spine arthritis, 
because under 38 C.F.R. § 3.303(b), when there is chronic 
disease shown in service, subsequent manifestations of the 
same chronic disease at any later date are considered to be 
service-connected unless clearly attributable to intercurrent 
causes.  The same reported chronic disease - arthritis of the 
Veteran's cervical spine -- is shown in current medical 
records and it has not been attributed to intercurrent 
causes.  

Prostate

The RO denied service connection for prostatitis in January 
1988.  The Veteran did not appeal that decision and it became 
final.  At the time of the decision, service treatment 
records had shown treatment in service for prostatitis, but 
on VA examination in November 1987, the Veteran's 
genitourinary system was normal and a prostate disorder was 
not found.  The RO denied the claim on the basis that 
prostatitis was not shown on VA examination.  The RO's 
January 1988 rating decision is final.  The RO's January 1988 
rating decision encompassed the denial of service connection 
for any prostate disability.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The RO denied service connection for prostate 
cancer in September 2003, and the Veteran has appealed.  

In order to reopen, new and material evidence must be 
received.  For evidence to be new and material evidence, it 
must make up for a prior evidentiary deficiency.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  At the time of the January 
1988 rating decision, there was no evidence of current 
disability or of a nexus between it and service.  
Accordingly, for evidence to be new and material evidence, it 
must show either of these.  

In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the Court held 
that pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), Board has a 
legal duty to consider the new and material issue regardless 
of the RO's actions.  If the Board adjudicates the claim on 
its merits without resolving the new and material evidence 
issue, its actions violate its statutory mandate.  Similarly, 
once the Board finds that there is no new and material 
evidence, it is bound by an express statutory mandate not to 
consider the merits of the case.  Furthermore, the appellant 
is not prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question 
involves the same matter as the RO's merits determination.  

The Board finds that recent VA medical records showing 
treatment for benign prostatic hypertrophy from August to 
December 2001 and reporting a private prostatectomy for 
prostate cancer in December 2002 are new and material 
evidence, as they show current prostate disability.  
Accordingly, the claim for service connection for prostate 
cancer is reopened.  Final appellate review of the merits of 
this claim is deferred pending completion of action ordered 
in the remand section of this decision.




ORDER

Service connection for nerve damage of the hands and feet is 
denied.

Service connection is granted for tinnitus based on clear and 
unmistakable error in the January 1988 rating decision.  

The claim of service connection for arthritis of the cervical 
spine is reopened.  

Service connection is granted for arthritis of the Veteran's 
cervical spine.

The claim for service connection for prostate cancer is 
reopened based upon new and material evidence.  To this 
extent only, the appeal as to this issue is allowed.


REMAND

Prostate cancer

The evidence shows treatment for prostate problems in June 
and December 1974 in service, benign prostatic hypertrophy in 
2001, and current prostate cancer disability reported in an 
August 2002 VA medical record.  Also, in July 2002, the 
Veteran indicated he was exposed to lead and 
trichloroethylene in service and indicated that he felt that 
they may have contributed to his current prostate cancer.  
These facts warrant a VA examination under 38 C.F.R. § 3.159, 
as indicated below.  

Skin

The Veteran was treated in service for rashes, for itching 
all over due to a reaction to phenergen, and for itching of 
the right arm due to an allergy shot.  He was assessed with 
psoriasis in March 2002 and more recently.  In July 2002, the 
Veteran indicated he was exposed to lead and 
trichloroethylene in service and indicated that he felt that 
they may have contributed to his current skin problems.  A VA 
examination is necessary under 38 C.F.R. § 3.159, as 
indicated below.   

Other claims

The RO denied service connection for a nervous condition, 
chronic sinusitis, angioedema, and mitral valve prolapse 
disabilities in January 1988 and informed the Veteran of 
those decisions in February 1988.  The Veteran applied to 
reopen the claims in 2002.  For these claims, he has not been 
notified of the evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the last final denial of 
service connection.  This must be accomplished on remand, per 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claims 
for service connection for a nervous 
condition, chronic sinusitis, 
angioedema, and mitral valve prolapse.  
He should also be informed of the 
information and evidence that VA will 
seek to obtain and that he is expected 
to provide.  This notice should include 
the proper standard for new and 
material evidence and an explanation of 
what the evidence must show to reopen 
the previously denied claims.  Again, 
VA must tell the Veteran the basis for 
the previous denials and what the 
evidence must show in order to reopen 
his claims.  The notice also should 
notify the Veteran of the type of 
evidence needed to substantiate the 
underlying claim of service connection. 

2.  The RO should schedule the Veteran 
for an appropriate VA examination to 
address the nature and etiology of all 
skin and prostate disability present.  
The claims folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more probability) 
that any current skin or prostate 
disability had its onset during active 
service or is related to any in-service 
disease, injury, or event, including 
skin and prostate problems the Veteran 
had in service, as well as any lead or 
tricholoroethylene exposure which it 
should be assumed the Veteran had in 
service.  The examiner should provide a 
rationale for the opinion.

3.  Thereafter, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


